t c memo united_states tax_court barbara ann delon and welbon delon petitioners v commissioner of internal revenue respondent docket no 6525-10l filed date barbara ann delon and welbon delon pro sese david m mccallum for respondent memorandum findings_of_fact and opinion vasquez judge pursuant to sec_6330 petitioners seek review of respondent’s determination to proceed with collection of their unpaid federal_income_tax liability the issue for decision is whether respondent abused his discretion by sustaining the proposed collection activity findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in north carolina during petitioner barbara ann delon worked at the north carolina central university foundation foundation petitioners timely filed their joint federal_income_tax return for they did not report the income that ms delon received from the foundation on date the internal revenue unless otherwise indicated all section references are to the internal_revenue_code petitioners objected to several of the stipulated facts and attached exhibits however petitioners’ objections relate to the accuracy of the underlying tax_liability which is not at issue see infra p and not to the admissibility of the evidence the irs received a form 1099-misc miscellaneous income from the continued service irs issued to petitioners a notice_of_deficiency in which it determined a deficiency in their income_tax and an accuracy-related_penalty under sec_6662 petitioners received the notice_of_deficiency on date petitioners did not file a petition contesting the deficiency determination on date the irs assessed petitioners’ tax_liability petitioners failed to pay the assessed tax_liability and on date the irs issued to petitioners a final notice_of_intent_to_levy and notice of your right to a hearing on date the irs received petitioners’ timely filed form request for a collection_due_process or equivalent_hearing cdp hearing request in the cdp hearing request petitioners stated that they disagreed with the levy because ms delon’s employer improperly classified her as an independent_contractor and therefore the deficiency determination was incorrect on date settlement officer darla weatherby of irs office of appeals appeals sent petitioners a letter scheduling a telephone cdp hearing for date pincite p m the letter advised petitioners that appeals could not consider whether petitioners owed the amount due if petitioners had received a continued foundation that reported ms delon earned dollar_figure of income petitioners disagree with the amount of income and also argue that the foundation improperly characterized ms delon as an independent_contractor instead of as an employee notice_of_deficiency regarding that amount the letter further stated that in order for officer weatherby to consider collection alternatives petitioners had to submit a form 433-a collection information statement for wage earners and self- employed individuals and file all required tax returns petitioners did not submit any information to officer weatherby and the scheduled hearing did not take place on date the irs issued to petitioners a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy opinion sec_6330 provides that the secretary shall furnish taxpayers with written notice of their right to a hearing before any property is levied upon sec_6330 further provides that the taxpayer may request administrative review of the matter in the form of a hearing within a prescribed 30-day period sec_6330 and b petitioners’ and tax returns had not been filed officer weatherby instructed petitioners to call her at the scheduled hearing time but she did not receive any call at some point petitioners attempted to call officer weatherby but they do not explain why they were unable to reach her pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner's collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action s and alternative means of collection 114_tc_604 114_tc_176 if a taxpayer received a notice_of_deficiency for the year in issue or otherwise had the opportunity to dispute the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability sec_6330 sego v commissioner t c pincite goza v commissioner t c pincite petitioners challenge the existence and amount of their underlying tax_liability for the irs issued petitioners a notice_of_deficiency for petitioners received the notice_of_deficiency on date therefore petitioners are precluded from challenging the existence or amount of the underlying tax_liability see sec_6330 sego v commissioner t c pincite goza v commissioner t c pincite where as here the existence and amount of the taxpayer’s underlying tax_liability are not at issue we review the commissioner’s determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite petitioners did not request that officer weatherby consider collection alternatives failed to provide her with the financial information that she requested or file all required tax returns and disputed only the underlying tax_liability in their cdp hearing request accordingly respondent did not abuse his discretion in determining that collection activity should proceed to reflect the foregoing decision will be entered for respondent
